PER CURIAM.
Strickland appeals from the summary denial of his motion for post-conviction relief. Although Strickland has designated his motion as being filed pursuant to Florida Rule of Criminal Procedure 3.800, the trial court treated his motion as a rule 3.850 motion and denied same as untimely. We affirm, except as to Strickland’s claim that the trial court’s oral pronouncement of sentence with regard to costs conflicted with the written judgment.
*907The Florida Supreme Court has held that an alleged discrepancy between the orally pronounced sentence and the written judgment of sentence is cognizable in a Rule 3.800(a) motion to correct illegal sentence. Williams v. State, 957 So.2d 600 (Fla.2007). The State concedes that, as to this issue, reversal is required because the trial court failed to attach documentation to its order conclusively refuting Strickland’s claim.
AFFIRMED in part; REVERSED in part; REMANDED.
PALMER, TORPY and EVANDER, JJ., concur.